 In the Matter of SCULLIN STEEL COMPANY, A CORPORATIONandSTEELWORKERS ORGANIZING COMMITTEE, LOCAL No. 1062, AFFILIATED WITHTHE C. I.O. andSCULLIN STEEL COMPANY EMPLOYEES' MUTUAL AIDASSOCIATION, PARTY TO THE CONTRACTCase No. C--010-Decided December 11, 1941Jurisdiction:steel products manufacturing industry.Settlement:stipulationproviding for compliance with the Act.Remedial Orders:enteredon stipulation.Mr. Jack G. EvansandMr. Bertram Diamond,for the Board.CarterdSmall,byMr. James E. Garstang,of St. Louis, Mo., forthe respondent.Mr. Ray HartleinandMr. A. F. Kojetin.sky,of St. Louis, Mo., forthe Union.Mr. Robert W. Hall,of St. Louis, Mo., for the Association.Mr. Robert N. Cook,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon an amended charge 1 duly filed by Steel Workers OrganizingCommittee, Local No. 1062, affiliated with the Congress of IndustrialOrganizations, hereinafter called the 4Union, the National Labor Rela-tions Board, herein called the Board, by the Regional Director forthe Fourteenth Region (St. Louis, Missouri), issued its complaintdated October 24, 1941, and its amended complaint 2 dated November3, 1941, against Scullin Steel Company, a Corporation, St. Louis, Mis-souri, herein called the respondent, alleging that the respondent ,hadengaged in and was engaging in unfair labor practices affecting coin-,merce within the meaning of Section 8 (1) and (2) and -Section 2(6) and (7) of the National Labor Relations Act, 49 Stat. 449, herein1 The original charge was filed on July 16, 1941 ; the amended charge on October 24,1941.2 The complaint was amended at the hearing before the Trial Examiner with the consentof allparties.37 N. L. R. B, No. 78.473C-1 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalled the Act.Copies of the complaint accompanied by notice ofhearing-were duly served upon the respondent, the Union, and theScullin Steel, Company Employees' Mutual Aid Association, hereincalled the Association, the labor organization allegedly' dominated bythe respondent.Concerning the unfair ,labor practices, the amended complaintalleged, in substance: (1) that during the year 1933 the respondentinitiated, formed, and sponsored a labor organization among its em-ployees known as Scullin Employees' Association, and that on or aboutSeptember 19, 1937, the respondent dominated, contributed support to,and interfered with the administration of this labor organization;(2) that on or about September 19, 1937, the respondent initiated,formed, and sponsored the Association, as a continuation and successorto Scullin Employees' Association, and that thereafter the respondentdominated, contributed support to, and interfered with the adminis-tration of the Association; (3) that as a consequence of and a continu-ation of a plan of interference with the rights of its employees asguaranteed in Section 7 of the Act, the respondent has entered into acontract with the Association; (4) that on or about August 1, 1940,and thereafter, the respondent warned its employees not to join, form,or assist any outside labor organization.On October 27, 1941, the respondent filed .an answer to the com-plaint in which it denied the allegations of -unfair labor practices andalleged certain affirmative matters.On November 1, 1941, the Associ-ation filed an answer to the complaint in which it denied all allegationsthat it was formed, dominated, or supported by the respondent, andalleged certain affirmative matters.Pursuant to notice, a hearing was held on November 3 and 4, 1941,at St. Louis, Missouri, before Horace A. Ruckel, the Trial Examinerduly designated by the Chief Trial Examiner.The Board, the re-spondent, the Union, and the Association were represented by counsel.The complaint, the answer of respondent, and the answer of theAssociation were amended with the consent of all parties.On No-vember 15, 1941, the respondent, the Union, the Association, and theattorneys for the Board entered into a stipulation in settlement of thecase.The stipulation provides as follows :STIPULATION AND ACPEEMENTIt is hereby stipulated and agreed by 'and between counsel ' andrepresentatives for Scullin Steel Company, a corporation, here-inafter called respondent; SteelWorkers Organizing Committee,Local No. 1062, affiliated with the C. I.' O.,'hereinafter called"thecharging union; Scullin Steel Company Employees' Mutual AidAssociation, hereinafter called the association ; and Jack G, Evans SCULLIN STEEL COMPANY475and Bertram Diamond, attorneys, National Labor RelationsBoard; as follows :IUpon charges, as amended, duly filed by the charging union,through Joseph Dernoncourt, an accredited agent and represent-ative of the charging union for that purpose, the National LaborRelations Board, hereinafter called the Board; by 'Dorothea deSchweinitz, a Regional Director for the Fourteenth Region (St.Louis, Missouri) acting pursuant to authority granted in Section,10 (b) of the National Labor Relations Act, 49 Stat., 449, herein-after called the Act, and pursuant to -Article,II, Section 23 ,[sic]and Article IV, Section 3 [sic] of the National Labor RelationsBoard Rules and Regulations, Series 2, as amended, duly issued aComplaint and Notice of Hearing thereon against respondent onOctober 25, 1941.True and correct copies of Complaint andNotice of Hearing, Amended Charge, and Board Rules and Reg-ulations, Series 2, as. amended, were duly served upon all theparties.On October 27, 1941 respondent filed an Answer to the Com-plaint.On November 1, 1941 the association filed an Answerto the Complaint.Pursuant to Notice of Heating, a hearing,was conducted before Horace A. Ruckel, a Trial Examiner,duly designated by the Board, in Room 516, U. -S. Court Houseand Custom House, St. Louis, Missouri, on November 3 and 4,1941._During the hearing an Amended Complaint was filed and servedupon all parties.The answers of respondent and the association-were duly received as answers to the Amended Complaint. 'IIAll the parties hereto expressly waive further hearing in thismatter, Intermediate Report of the Trial Examiner, right tofile exceptions and to argue orally before the Board, and themaking of findings of fact and conclusions of law by the Board.IIIRespondent is now and,has been since November 1937 a cor-poration organized under,and existing by virtue of the lawsof the State of Missouri,withits principal office and place ofbusiness at St. Louis, Missouri:Prior to November 1937, re-spondentwas a Delaware corporation.In the course and conduct'.of its business,respondent maintainsand operates a plaiit,at St: Louis,{Missouri and there engagesC-A 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the manufacture,sale, and distribution of undertrucks forrailroad freight cars,open hearth steel castings,and shell cas-ings.During the year 1941 up to November 1, respondent pur-chased raw materials such as natural gas, pig iron,scrap iron,ferro manganese, limestone, and alloys, among others, which costapproximately$210,000 monthly.All of the pig iron, alloys usedin the production of steel, limestone,scrap iron, and natural gasused in the operation of open-hearth furnaces,was transportedfrom points outside the State of Missouri to the plant.Duringthe same period,respondent produced and sold finished productsamounting to approximately $650,000 monthly, of which approxi-mately 70%represents shipments of such products from the plantto points outside the State of Missouri.Respondent is engaged in interstate commerce within the mean-ing of the Act.IVThe charging union and the association are labor organizationswithin the meaning of Section 2(5) of the Act.VAll the parties hereto expressly agree that the record in thismatter shall.consist of the documents referred to in paragraph Ihereof and this stipulation and agreement.All the parties heretoexpressely agree to exclude from the record the transcript oftestimony and the exhibits referred to therein taken before theTrial Examiner at the hearing above referred, to on November3 and 4, 1941,-exceptir g the documents specifically made part ofthe record hereof.VIAll the parties hereto expresslyagree and consent that theNational Labor Relations Board may forthwith enter an Order, asrfollows : ` - "-Respondent, ',Scullin Steel Company, its officers, agents, suc-cessors,and assigns, shall:1.Cease and desist from :(a)Dominating or interfering in any manner with theadministration of Scullin Steel Company Employees' MutualAid Association,or the formation or administration of anyother labor organization of its employees,or contributingfinancial or other support to the Scullin Steel Company Em-ployees'MutualAid Association or to any other labororganization; SCULLIN STEEL COMPANY477(b)Recognizing Scullin Steel Company Employees' MutualAid Association as the representative of any of its employeesfor the purpose of dealing with respondent concerning griev-ances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment;(c) 'Giving effect to the contract entered into with ScullinSteel Company Employees' Mutual Aid Association on Decem-ber 19, 1938, or to any supplement, extension, or renewalthereof;(d)Permitting the use of its facilities for the promotion andtransaction of business of mutual aid, welfare, or insurancesocieties or plans, in order to assist, encourage membership in,or lend financial or other support to Scullin Steel CompanyEmployees', Mutual Aid Association or to any other labororganization.2.Take the following affirmative action to effectuate the policiesof the National Labor Relations Act :(a)Withdraw all recognition from Scullin'Steel CompanyEmployees' Mutual Aid Association as the representative ofany of its employees for the purpose of dealing with respondentconcerning grievances, labor disputes, wages, rates of pay, hoursof employment, or other conditions of employment, acid com-pletely disestablish said labor organization as such representa-tive ;(b)Notify Scullin Steel Company Employees' Mutual AidAssociation in writing that the contract with respondent is voidand of no effect, and that respondent's facilities shall not be usedfor the promotion and transaction of business of mutual aid,welfare, or insurance societies or plans in order to assist, encour-age membership in, or lend financial or other support to ScullinSteel Company Employees' Mutual Aid Association;(c)Post immediately upon the entry of this Order by theNational Labor Relations Board and maintain for a period of atleast thirty (30) consecutive days from the date of posting, inconspicuous places at respondent's: plant at St. Louis, Missouri,notices stating :(1)That respondent will not- engage in the conduct fromwhich it is ordered to cease and desist in 1 (a) to (d) inclusiveof this Order;'-(2)That respondent will take affirmative action set forthin 2 (a), and (b), of this Order;(3), That respondent's employees are free to become or re-maiin members of Steel Workers Organizing Committee, LocalNo. 1062, affiliated with the C. I. 0., or any other labor organ-F-A 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDization of their own choosing and that respondent will not dis-criminate against any employee because of 'membership in, oractivity on behalf of Steel Workers Organizing Committee,Local No. 1062, affiliated with the C. I. 0., or any other labororganization of their own choosing;(d)Notify the Regional Director for the Fourteenth Regionof the National Labor Relations Board in writing within ten(10) days of the date hereof of the steps respondent has taken tocomply herewith.And it is further ordered that the Complaint, in so far as itrelates to interference, restraint, and coercion be, and it is hereby,dismissed.VIIAll the parties hereto agree and consent to the entry by theUnited States Circuit Court of Appeals for the Eighth Circuit ofa decree enforcing the Order of the Board set forth in paragraphVI hereof, and expressly waive further notice of the applicationfor, and the entry of such decree.VIIIAll terms and conditions of this stipulation and agreement aresubject to the approval of,the National Labor Relations Board.All terms and conditionsagreedupon are contained within thisstipulation and agreement,and there is no verbal agreement of anykindwhich varies,alters,or adds to this stipulation andagreement.On November 19,4941, the Board issued its Order approving the"stipulation, making it a part of the record, and pursuant to ArticleII, Section 36, of National Labor Relations Board Rules and' Regu-lations-Series 2, as amended,transferred the proceedings to theBoard for the purpose of entry of a Decision and Order pursuant toprovisions of said stipulation.Upon the above stipulation and the entire record in the case, theBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSScullin Steel Company is a Missouri corporation having its prin-cipal office and place of business at St. Louis, Missouri. It is en-gaged in the manufacture, sale, and distribution of undertrucks forrailroad freight cars, open-hearth steel castings, and shell casings. SCULLIN STEEL COMPANY479From January 1 to November 1, 1941, the respondent used raw mate-rials costing approximately $210,000 monthly.All the pig iron,alloys used in the production of steel, limestone, scrap iron, andnatural gas used in the operation of open-hearth furnaces were trans-ported to the plant from points outside-the State of Missouri.Dur-ing the same period the respondent sold each month finished prod-ucts valued at approximately $650,000, of which 70 per cent wasshipped-from the plant to points outside the State of Missouri.The respondent admits that it is engaged in interstate commercewithin the meaning of Section 2 (6) and (7) of the Act.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact and stipulation, andthe entire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that Scullin Steel Company, its officers, agents, succes-sors, and assigns, shall:1,Cease and desist from :a.Dominating or_interfering in any manner with the administra-tion of Scullin Steel Company Employees' Mutual Aid Association, orthe formation or administration of any other labor organization ofits employees, or contributing financial or other support to the ScullinSteel Company Employees' Mutual Aid Association or to any otherlabor organization;b.Recognizing- Scullin Steel Company Employees' Mutual AidAssociation as the representative of any of its employees for thepurpose of dealing with respondent concerning grievances, labor dis-putes, wages, rates of pay, hours of employment, or other conditionsof employment;c.Giving effect to the contract entered into with Scullin SteelCompany Employees' Mutual Aid Association on December 19, 1938,or to any supplement, extension, or renewal thereof :d.Permitting the use of its facilities for the promotion and trans-action of business of mutual aid, welfare, or insurance societies orplans, in order to assist, encourage membership in, or lend financialor other support to Scullin Steel Company Employees' Mutual AidAssociation or to any other labor organization.2.Take the following affirmative action to effectuate the policies -of the National Labor Relations Act :a.Withdraw all recognition from Scullin Steel Company Em-ployees'Mutual Aid Association as the representative of any of itsemployees for the purpose of dealing with respondent concerning 480DECISIONSOF NATIONALLABOR RELATIONS BOARDgrievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment, and completely disestablish saidlabor organization as such representative;b.Notify Scullin Steel Company Employees' Mutual Aid Associa-tion in writing that the contract with respondent is void and of noeffect, and that respondent's facilities shall not be used for the pro-motion and transaction of business of mutual aid, welfare, or insur-ance societies or plans in order to assist, encourage membership in,or lend financial or other support to Scullin Steel Company' Em-ployees'Mutual Aid Association;c.Post immediately upon the entry of this Order by the NationalLabor Relations Board and maintain for a period of at least thirty(30) consecutive days from the date of posting, in conspicuous placesat respondent's plant at St. Louis, Missouri, notices stating :(1)That respondent will not engage in the conduct from whichit is ordered to cease and desist in 1(a) to (d) inclusive of this Order;(2)That respondent will take the affirmative. action set forth in2(a) and (b) of this Order;(3)That respondent's employees are free to become or remainmembers of Steel Workers Organizing Committee, Local No. 1062,affiliated with the C. I. 0., or any other labor organization of theirown choosing and that respondent will not discriminate against anyemployee because of membership in or activity on behalf of SteelWorkers Organizing Committee, Local No. 1062, affiliated with theC. I. 0., or any other labor organization of their own choosing;d.Notify the Regional Director for the Fourteenth Region of theNational Labor Relations Board in writing within ten (10) clays ofthe date hereof of the steps respondent has taken to comply herewith.And it is further ordered that the Complaint, in so far as it relatesto interference, restraint, and coercion be, and it is hereby, dismissed.